Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Allowable Subject Matter
Claims 1, 2, 4-7, and 20-24 are allowed.


Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims now recites the method for liver fat quantification in vivo by thermal strain imaging multiple times at different temperatures, wherein the first temperature is at a normal body temperature and the second is an a cooler temperature (within 3 degrees of normal temp), such that the strain imaging of the target area includes the liver and measures the thermal strain for mapping and quantification of liver fat based on the difference map of the strain imaging. References like those of the Berthiaume, Emelianov, and Gertner reference all cover the imaging and thermal measurement of the liver for quantifying fat contained within the liver, but the specific methods lack the cooling and difference mapping of strain of the instant invention in order to very specifically address cooling the liver by less than 3 degrees Celsius in order to provide enough data in the strain map to assess liver fat quantity. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793